Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Withdrawn Rejections:
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action 
The rejection of claims 1-3 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second, is withdrawn because of the amendment of claim 1 to delete the limitation “treatment”.

Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action 
The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Safarinejad (Urology, 2007, 70(Supplement 3A), page 14, POD-05.03, cited in the previous Office action) in view of Chen (U.S. Pub. No. 20140350064, published on 11/27/2014, cited in the previous Office action), is withdrawn because of the Applicant’s arguments on the grounds that: i) neither Safarinejad nor Chen teaches or suggests using tetrahydropalmatine in treating premature ejaculation; and ii) erectile dysfunction and premature ejaculation are distinct disease conditions. Please see pages 4-5 of Remarks.
The rejection of claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Safarinejad (Urology, 2007, 70(Supplement 3A), page 14, POD-05.03, cited in the previous Office action) in view of Chen (U.S. Pub. No. 20140350064, published on 11/27/2014, cited in the previous Office action), as applied to claims 1-3 above and further in view of Lu (Zhongguo Zhonyao Zazhi, 2012, 37(2), 235-237, SciFinder Scholar Abstract Translation, cited in the previous Office action), is withdrawn because of the Applicant’s arguments on the grounds that: i) neither Safarinejad nor Chen teaches or suggests using tetrahydropalmatine in treating premature ejaculation; and ii) erectile dysfunction and premature ejaculation are distinct disease conditions. Please see pages 4-5 of Remarks.
Applicant’s arguments have been fully considered and are found to be persuasive.

Quayle action
Please note that the Examiner could not contact the Applicant in order to request an Examiner’s amendment to the claims because a review of the Applicant’s submissions on the record, fails to reveal any contact telephone number for the Applicant.

This application is in condition for allowance except for the following formal matters: 
AMENDMENTS TO THE CLAIMS
Amend claim 1 to recite “A method of delaying ejaculation in a mammal in need of delaying ejaculation, comprising administering on as needed basis to the mammal, a composition comprising tetrahydropalmatine and a serotonin reuptake inhibitor”.
Amend claim 4 to recite “A method of delaying ejaculation in a mammal in need of delaying ejaculation, comprising administering on as needed basis to the mammal, a composition comprising Corydalis Yanhusuo extract”.
Cancel claim 7.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A method of using tetrahydropalmatine alone or in combination with a serotonin reuptake inhibitor, for delaying ejaculation in a mammal, is neither anticipated nor rendered obvious by any teachings in the prior art. The closet prior art:
1) Safarinejad (Urology, 2007, 70(Supplement 3A), page 14, POD-05.03, cited in the previous Office action), teaches a method of using escitalopram (Applicants’ elected serotonin reuptake inhibitor, see instant claim 3), for treating premature ejaculation (PE) in human male patients suffering from PE. Please see page 14, POD-05.03.
However, Safarinejad does not teach or suggest that tetrahydropalmatine can be used for treating PE.
2) Chen (U.S. Pub. No. 20140350064, published on 11/27/2014, cited in the previous Office action), teaches a pharmaceutical composition (see abstract, ¶s 0007-0011)  comprising: 1) an AMPK activator selected from the group that includes tetrahydropalmatine (see ¶ 0012); and 2) a serotonin reuptake inhibitor selected from the group that includes escitalopram (see ¶s 0032 and 0043), that can be used in treating a disease condition such as erectile dysfunction (ED, see ¶ 0007). 
However, Chen does not teach or suggest that tetrahydropalmatine can be used for treating PE.
3) Balayssac et al (J. Pharmaceutical and Biomedical Analysis, 2012, 63, 135-150) teaches tetrahydropalmatine among the adulterants found in herbal dietary supplements for sexual performance enhancement. Tetrahydropalmatine has no documented effect on enhancing ED. Please see abstract.
4) Hatzimouratidis et al (European Urology, 2010, 57, 804-814), defines:
A) ED as the persistent inability to attain and maintain an erection sufficient to permit satisfactory sexual performance (see § 2.1).
B) PE as ejaculation with minimal stimulation and earlier than desired, before or soon after penetration, which causes bother or distress, and over which the sufferer has little or no voluntary control (see § 3.1).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629	

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629